IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        DRAKE V. ALLEN


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                 HEATHER A. DRAKE, APPELLEE,
                                                V.

                                 DALE L. ALLEN II, APPELLANT.


                              Filed July 12, 2022.   No. A-21-634.


       Appeal from the District Court for Platte County: ROBERT R. STEINKE, Judge. Affirmed.
       Matt Catlett, of Law Office of Matt Catlett, for appellant.
       No appearance for appellee.


       MOORE, RIEDMANN, and ARTERBURN, Judges.
       MOORE, Judge.
                                       INTRODUCTION
        Dale L. Allen appeals the order of the district court for Platte County confirming the
registration of a foreign support order. Allen alleges that the district court did not have the
jurisdiction to confirm the registration, that the court improperly received an exhibit over his
hearsay objection, and that he was not served in the original child support action. For the reasons
contained herein, we affirm.
                                   STATEMENT OF FACTS
        On October 26, 2020, the clerk of the district court entered a notice of registration of a
parentage and child support order entered in Oklahoma on April 22, 2014. Attached to the notice
of registration was a transmittal request from the Oklahoma Department of Human Services to the
Nebraska Central Registry concerning Allen’s child support obligation; the support order directed
to Allen and issued by Oklahoma’s Office of Administrative Hearings; and Allen’s child support



                                               -1-
payment record from the State of Oklahoma. We note that the payment record included in the
registration was unsigned and uncertified.
        On November 4, 2020, Allen filed a request for hearing pursuant to Neb. Rev. Stat.
§ 42-741 (Reissue 2016) to contest and vacate the notice of registration of order. Allen’s request
also specifically asserted defenses set forth in Neb. Rev. Stat. § 42-742(a)(1), (a)(2), and (a)(5)
(Reissue 2016).
        An evidentiary hearing was held on January 11, 2021. Allen did not appear, but his counsel
offered two affidavits; one authored by Allen and another by Allen’s girlfriend in 2014. Both
affidavits stated that Allen was in Nebraska on March 12, 2014, and thus could not have been
served with process in Oklahoma on that date. The affidavits were received without objection.
        The State called Rebecca Zulkoski, a child support enforcement worker for the Platte
County attorney’s office. Zulkoski testified that she received a request from the Nebraska Central
Office registry to register an Oklahoma support order related to Allen. Zulkoski filed the request
to register with the district court. Zulkoski identified the exhibits that were also filed with the
notice of registration in district court, including the transmittal request from the Oklahoma
Department of Human Services to the Nebraska Central Registry; the support order issued by
Oklahoma’s Office of Administrative Hearings; and a child support payment record from the State
of Oklahoma. The transmittal letter and foreign order were received without objection. Allen
objected to the payment record as evidence that Allen had notice of the Oklahoma order. The
payment record was received as evidence of child support payments received and amounts
accrued.
        Zulkoski was also asked to identify an affidavit of service, which reflected that Allen had
been served in the original child support action at an address in Oklahoma City on March 12, 2014.
Zulkoski requested the affidavit of service from Allen’s Oklahoma caseworker after Allen called
Zulkoski and reported that he had never been served in the original action. Allen objected to the
service processor’s affidavit on the basis of hearsay and the district court took the exhibit under
advisement. While Allen did not object to the affidavit’s authentication, we observe that the
affidavit is neither notarized nor certified.
        The evidentiary hearing was continued to February 25, 2021. The State again called
Zulkoski. Zulkoski testified that following the January 11 hearing, the State requested that she
obtain a certified copy of the affidavit of service from Allen’s Oklahoma caseworker. However,
the caseworker informed Zulkoski that she could not obtain a certified copy of the affidavit of
service because the proceeding had been administrative, rather than judicial. However, the
caseworker did provide Zulkoski with a certified copy of the order for support and a certified copy
of the payment record, as both documents were a part of the administrative court file. Both
documents were offered.
        The certified copy of the order for support was received by the court without objection,
however Allen objected to the reoffered copy of the payment record because it “look[ed] like a
copy,” and because the record was not relevant to whether Allen was ever served. The district
court noted that the payment record did not seem to bear a seal which the court could feel, but took
the objection to the record under advisement.
        Allen then presented testimony on his own behalf. He testified that in 2014, between
Valentine’s Day and April 1, he was residing with a girlfriend in Lincoln, Nebraska. During this


                                               -2-
time period, Allen only traveled to Oklahoma on weekends to exercise visitation with his children
who resided there. Allen claimed he was not in Oklahoma between Monday and Thursday, from
February 2014 to April. He further testified that he had never been served with process related to
the original child support action in this case.
        However, during Allen’s cross examination, he conceded that he had appeared at court
hearings in Oklahoma in an unrelated matter on weekdays. Specifically, Allen had appeared in
Oklahoma on Thursday, February 6; Thursday, March 13; and Tuesday, April 1. Upon the district
court’s specific questioning, Allen also testified that he was familiar with the address listed on the
affidavit of service. He identified the address as the home of his friend’s mother and noted that he
“spent a lot of time at the house on the weekends.”
        Allen’s former girlfriend, with whom he lived in early 2014, provided testimony which
was consistent with Allen’s.
        On March 19, 2021, the district court entered an order confirming registration. The court
found that the certified copy of the payment record would be received over Allen’s objection.
However, the payment record was received only for the purpose of “establishing that there is a
child support arrearage as reflected by the Oklahoma records.”
        The district court further noted that while the affidavit of service was not certified,
testimony was offered to show that Oklahoma officials were unable to provide a certified copy due
to the administrative nature of the proceedings. Additionally, the affidavit bears a file stamp dated
April 12, 2014, from the Oklahoma Office of Administrative Hearings. Because the caption and
case number on the affidavit were consistent with other documents filed in Oklahoma in the
original action, the court found the affidavit to be properly recorded and that there was no
reasonable suspicion regarding its authenticity. Thus, the affidavit of service was received. The
court did not address Allen’s hearsay objection.
        After makings its evidentiary findings, the district court concluded that Allen had failed to
meet his burden of proving one or more of the defenses set forth in § 42-742(a). The court noted
that while Allen had testified that he was not in Oklahoma on the date listed in the affidavit of
service, March 12, 2014, on cross examination it “was established that [Allen] might be a bit
mistaken. . . .” Further, Allen testified that he was familiar with the address identified on the
affidavit of service. Because Allen could not prove a defense, the court confirmed the registration
of the foreign support order.
        Allen appeals.
                                   ASSIGNMENTS OF ERROR
        Allen assigns, reordered and restated, that the district court erred by (1) finding it had
jurisdiction to confirm the registration, as the statutory registration procedures were not followed;
(2) receiving an exhibit over Allen’s hearsay objection; and (3) finding that Allen had been
properly served in the original action.
                                    STANDARD OF REVIEW
        When a jurisdictional question does not involve a factual dispute, determination of a
jurisdictional issue is a matter of law which requires an appellate court to reach a conclusion
independent from the trial court’s; however, when a determination rests on factual findings, a trial


                                                -3-
court’s decision on the issue will be upheld unless the factual findings concerning jurisdiction are
clearly incorrect. Valley Boys v. American Family Ins. Co., 306 Neb. 928, 947 N.W.2d 856 (2020).
        Apart from rulings under the residual hearsay exception, an appellate court reviews for
clear error the factual findings underpinning a trial court’s hearsay ruling and reviews de novo the
court’s ultimate determination to admit evidence over a hearsay objection or exclude evidence on
hearsay grounds. Baker-Heser v. State, 309 Neb. 979, 963 N.W.2d 59 (2021).
                                            ANALYSIS
Alleged Procedural Defects.
       Allen argues that the district court erred in confirming the registration of the order of
support because the applicable statutory registration procedures were not followed.
       Neb. Rev. Stat. § 42-737(a) (Reissue 2016) sets forth the procedure to register a foreign
support order, should the obligor contest the validity or administrative enforcement of the order.
See also Neb. Rev. Stat. § 42-735(b) (Reissue 2016). The statute states in relevant part:
               (a) Except as provided in section 42-748.06, a support order or an income
       withholding order of another state or a foreign support order may be registered in this state
       by sending the following records to the appropriate tribunal in this state:
               (1) a letter of transmittal to the tribunal requesting registration and enforcement;
               (2) two copies, including one certified copy, of the order to be registered, including
       any modification of the order;
               (3) a sworn statement by the person requesting registration or a certified statement
       by the custodian of the records showing the amount of any arrearage;
               (4) the name of the obligor and, if known:
               (A) the obligor’s address and social security number;
               (B) the name and address of the obligor’s employer or other payor and any other
       source of income of the obligor; and
               (C) a description and the location of property of the obligor in this state not exempt
       from execution; and
               (5) except as otherwise provided in section 42-725, the name and address of the
       obligee and, if applicable, the person to whom support payments are to be remitted.

        We first address Allen’s argument that the § 42-737(a) registration procedure must be
followed in order for the district court to have subject matter jurisdiction to confirm the
registration.
        We find no Nebraska statutes or appellate case law which hold that compliance with the
§ 42-737(a) procedures is jurisdictional. We also find Allen’s argument to be inconsistent with
Neb. Rev. Stat. § 42-741 (Reissue 2016), which outlines the procedure to contest the validity or
enforcement of a registered support order. Section 42-741 states that “[t]he nonregistering party
may seek to vacate the registration, to assert any defense to an allegation of noncompliance with
the registered order, or to contest the remedies being sought or the amount of any alleged
arrearages pursuant to section 42-742.” See § 42-741. While § 42-742(a) includes “the issuing
tribunal lacked personal jurisdiction over the contesting party” as a defense to registration, the



                                                -4-
statute does not contemplate a lack of subject matter jurisdiction of the registering tribunal caused
by a procedurally deficient registration as a defense.
         Moreover, we find the case law upon which Allen relies to be inapplicable to this case.
Allen cites to a case in which a father attempted to register a Florida child support order in Kansas,
but failed to include a certified copy of the Florida order. See Chalmers v. Burrough, 58 Kan. App.
2d 531, 472 P.3d 586 (2020). The Court of Appeals of Kansas held that the failure of the father to
include any copy of the Florida support order, a procedural requirement, deprived the trial court
of subject matter jurisdiction. Id. However, we note that the Supreme Court of Kansas later
reversed this decision, finding that not meeting the procedural requirements for the registration of
a foreign support order “does not necessarily create a jurisdictional void.” Chalmers v. Burrough,
314 Kan. 1, 9, 494 P.3d 128, 133 (2021). Allen also cites to a case from North Carolina, which
involved the Uniform Child Custody Jurisdiction and Enforcement Act, rather than the Uniform
Interstate Family Support Act at issue in Allen’s case. See Hamdan v. Freitekh, 271 N.C. App.
383, 844 S.E.2d 338. Thus, we conclude that the district court had subject matter jurisdiction,
despite Allen’s allegation that the procedures in § 42-737(a) were not followed. We next discuss
whether the § 42-737(a) procedures were, in fact, followed.
         Allen asserts that the registration contained “no letter of transmittal from the person
requesting registration, there was no certified copy of the order to be registered, and there was no
sworn statement by the person requesting registration or a certified statement by the custodian of
the records showing the amount of any arrearage.” Brief for appellant at 9. These documents
correspond to the requirements found in § 42-737(a)(1), (a)(2), and (a)(3), respectively. We
address the alleged defective documents in turn.
         Regarding Allen’s arguments that the transmittal request was improper and the Oklahoma
order of support was not certified, the record reflects that Allen did not raise these alleged defects
before the district court. Additionally, Allen did not object when the State offered the transmittal
request from the Oklahoma Department of Human Services to the Nebraska Central Registry, or
the support order issued by Oklahoma’s Office of Administrative Hearings. We therefore decline
to consider whether these documents complied with § 42-737(a)(1) and (a)(2). An appellate court
will not consider an issue on appeal that was not passed upon by the trial court. Thomas v. Peterson,
307 Neb. 89, 948 N.W.2d 698 (2020).
         We now address Allen’s argument that the registration did not contain a certified statement
by the custodian of the records showing the amount of any arrearage. Allen contends that the
payment record included in the registration is defective because the statement was unsigned and
uncertified. Allen also argues that the payment record “was rendered meaningless once it was
transmitted by facsimile.” Brief for appellant at 14.
         We agree that the payment record included in the initial registration did not meet the
requirements of § 42-737(a)(3). However, the State later offered a copy of a signed and notarized
payment record, which included the amount of Allen’s arrearage. The payment record noted that
the signatory was a custodian of records for Oklahoma’s Department of Human Services. Zulkoski
testified that she had acquired the payment record directly from the Oklahoma caseworker, who
told Zulkoski that it was a certified copy. While Allen objected to the copy of the payment record,
arguing that it was not certified, the district court found in its order that the payment record would



                                                -5-
be received into evidence “for the purpose of establishing that there is a child support arrearage as
reflected by the Oklahoma records.”
        We find no error in the district court’s receipt of the payment record as evidence of Allen’s
child support arrearage. The copy of the payment record was signed by a custodian of records for
Oklahoma’s Department of Human Services and was notarized. The payment record established
the amount of Allen’s child support arrearage in Oklahoma. Because there was sufficient evidence
of authentication regarding the copy of the payment record, the district court did not err by
admitting the exhibit for the purposes of § 42-737(a)(3).
        Regarding Allen’s argument that the payment record was “rendered meaningless” once it
was transmitted by facsimile, Allen presents case law from various other states to support his
contention that a facsimile of a certified copy is not self-authenticating. We need not address this
argument, as we have found that the copy of the payment record was sufficiently authenticated.
An appellate court is not obligated to engage in an analysis that is not necessary to adjudicate the
case and controversy before it. State v. Parnell, 305 Neb. 932, 943 N.W.2d 678 (2020).
        Although Allen is correct that the unsigned payment record in the initial registration did
not meet the statutory procedural requirements, we find that the payment record offered at the
continued hearing, which was signed and notarized, cured the registration’s procedural defect.
Thus, the requirements set forth in § 42-737(a) were satisfied and the district court was permitted
to confirm the registration.
Hearsay Objection.
         Allen next argues that the affidavit of the service processor was inadmissible, as statements
contained in the affidavit were hearsay.
         Hearsay is defined as “a statement, other than one made by the declarant while testifying
at the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Neb. Rev. Stat.
§ 27-801(3) (Reissue 2016).
         However, under Neb. Rev. Stat. § 25-1244 (Reissue 2016), an affidavit is admissible in
certain enumerated situations, including “to prove the service of a summons, notice or other
process . . . .” The service processor’s affidavit was offered by the State as evidence that Allen had
been served in Oklahoma for the original child support action in 2014. While Allen is correct in
that the affidavit did contain hearsay, the affidavit was admissible for the State’s offered purpose,
and thus the district court did not abuse its discretion by admitting the affidavit over Allen’s
hearsay objection. See Baker-Heser v. State, 309 Neb. 979, 963 N.W.2d 59 (2021). This
assignment of error fails.
Alleged Improper Service.
        Allen finally argues that he was “never served with any notice” of the child support
proceedings in Oklahoma in 2014. Brief for appellant at 22. Because no process was served, Allen
contends that the Oklahoma court did not have personal jurisdiction over him, and thus, the district
court here did not have jurisdiction to confirm the registration.
        The State offered the service processor’s affidavit at the evidentiary hearing on January 11,
2021. While the service processor’s affidavit was not certified, the district court concluded in its
order that there was no reasonable suspicion regarding its authenticity, and thus the affidavit was


                                                 -6-
received into evidence. Allen did not object to the affidavit’s authenticity at the hearing. The
affidavit stated that Allen was personally served with process on March 12, 2014, at an address in
Oklahoma City. We note that March 12 was a Wednesday.
        In his own affidavit, Allen states that he had received no service of process and was
“nowhere near the State of Oklahoma on that date.” Allen also testified that from February 2014
to April, he was only in Oklahoma on Fridays, Saturdays, and Sundays, to attend visitation with
his children. However, during Allen’s cross examination, he conceded that he had appeared at
court hearings in Oklahoma in an unrelated matter on weekdays during this timeframe, including
on Thursday March 13, the day after service of process was made. Allen additionally testified that
he was familiar with the address listed in the service processor’s affidavit.
        The district court found that Allen did not meet his burden of proof regarding the asserted
defenses set forth in §42-742(a), including that the issuing tribunal lacked personal jurisdiction
over the contesting party. Implicit in the district court’s findings is the determination that Allen
was properly served. We defer to the district court’s factual finding based on its assessment of the
service processor’s affidavit and Allen’s testimony regarding whether Allen was personally served
in March 2014. We conclude that the district court’s finding was not clearly incorrect. See Valley
Boys v. American Family Ins. Co., 306 Neb. 928, 947 N.W.2d 856 (2020). Therefore, the district
court did not err when it confirmed the registration of the Oklahoma child support order. See
§ 42-742(c) (if the contesting party does not establish a defense to the validity or enforcement of
a registered support order, the registering tribunal shall issue an order confirming the order).
                                          CONCLUSION
        We find that the district court had the jurisdiction to cure a defect in the registration of
Allen’s foreign support order and to confirm the corrected registration. Further, while the affidavit
of service did contain hearsay, the court was permitted to use the affidavit as evidence that Allen
had been served in the original action. Therefore, the district court did not err in confirming the
registration.
                                                                                         AFFIRMED.




                                                -7-